Citation Nr: 1211991	
Decision Date: 04/02/12    Archive Date: 04/11/12

DOCKET NO.  06-15 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial increased rating for bilateral plantar fasciitis, currently rated 10 percent disabling.

2.  Entitlement to an initial increased rating for right foot bunion, to include postoperative status fifth digit bunionectomy and osteotomy, currently rated 10 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from May 1981 to August 2004.

This matter came to the Board of Veterans' Appeals (Board) from an August 2004 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for right foot bunion, assigning a noncompensable rating, and granted service connection for bilateral plantar fasciitis, assigning a noncompensable rating.  In a December 2009 rating decision, the RO assigned a 10 percent disability rating to bilateral plantar fasciitis, effective October 10, 2009.  In a June 2011 rating decision, the RO assigned a 10 percent disability rating to right foot bunion, effective October 9, 2008.  Although increased ratings have been granted, the issues remain in appellate status, as the maximum schedular ratings have not been assigned during the entire appeal period.  AB v. Brown, 6 Vet. App. 35 (1993). 

The Veteran testified at a Board hearing in January 2009; the transcript is of record.  

In the August 2004 decision, the RO granted service connection for lumbosacral strain, assigning a 10 percent disability rating.  In a July 2009 decision, the Board granted a 20 percent disability.  In a December 2009 rating decision, the RO implemented the 20 percent disability rating assigned to lumbosacral strain, and assigned an effective date of June 8, 2006.  In December 2009, a notice of disagreement was received with regard to the effective date assigned.  A statement of the case was issued in May 2011; however, the Veteran did not file a substantive appeal.  Thus, the issue of entitlement to an earlier effective date for the assignment of a 20 percent disability rating for lumbosacral strain is not in appellate status.


FINDINGS OF FACT

1.  Prior to June 8, 2006, bilateral plantar fasciitis is manifested by mild disability.  

2.  From June 8, 2006, x-rays of the feet reflect degenerative arthritis of the mid-foot, but are not productive of moderately severe symptoms; marked deformity; pain on manipulation and use accentuated; indication of swelling on use; and, characteristic callosities.  

3.  Prior to June 8, 2006, right foot bunion is manifested by mild symptoms.

4.  From June 8, 2006, right foot bunion is manifested by pain and tenderness in the little toe, and from October 9, 2008 he underwent resection of metatarsal head.


CONCLUSIONS OF LAW

1.  For the period prior to June 8, 2006, the criteria for the assignment of a compensable disability rating for bilateral plantar fasciitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Codes 5276, 5284 (2011). 

2.  For the period from June 8, 2006, the criteria for the assignment of a 10 percent disability rating (but no higher) for degenerative arthritis and plantar fasciitis of the left foot have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Codes 5003, 5276, 5284 (2011). 

3.  For the period from June 8, 2006, the criteria for the assignment of a 10 percent disability rating (but no higher) for degenerative arthritis and plantar fasciitis of the right foot have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Codes 5003, 5276, 5284 (2011). 

4.  For the period prior to June 8, 2006, the criteria for a compensable rating for right foot bunion have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Codes 5280, 5284 (2011). 

5.  For the period from June 8, 2006, the criteria for a 10 percent disability rating (but no higher) for right foot bunion have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Codes 5280, 5284 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' (Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  

The Board notes that an initial VCAA notice was not issued to the Veteran prior to the establishment of service connection in the August 2006 rating decision.  However, in September 2009, VCAA notice was issued to the Veteran with regard to his appeal for higher initial ratings.  The VCAA letter notified the Veteran of what information and evidence is needed to substantiate his claims, as well as what information and evidence must be submitted by the claimant, what information and evidence will be obtained by VA, and the evidence necessary to support an effective date.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The Board also finds that VA has complied with all assistance provisions of VCAA, to include substantial compliance with the July 2009 and March 2010 Board Remands.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The evidence of record contains the Veteran's service treatment records, VA outpatient treatment records, and private treatment records.  There is no indication of relevant, outstanding records which would support the Veteran's claims.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran underwent VA examinations in June 2004, June 2006, October 2009, and July 2010 pertaining to the issues in appellate status.  Collectively, the examination reports obtained are thorough and contain sufficient information to decide the issues on appeal.  See Massey v. Brown, 7 Vet. App. 204 (1994).  

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the initial increased rating issues in appellate status.


Criteria & Analysis

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  The appeal arises from the original assignment of disability evaluations following an award of service connection, thus the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).

It should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  

A June 2004 VA examination report reflects complaints of bilateral plantar fasciitis and bunion on the right foot.  On observation of posture and gait, he had a normal posture and gait.  He could heel walk and toe walk without difficulties.  The examiner diagnosed plantar fasciitis, both feet.  The Veteran stated he has had this since entering service and has multiple orthotic devices.  This waxes and wanes.  He is bothered mainly in the mornings until he gets up and begins to exercise his feet.  On examination, there was no tenderness to palpation by the examiner of plantar fascia.  With regard to bunion on the right foot, it was noted that there was in fact a bunion forming on the distal first metatarsal of the Veteran's right foot.  This was nontender to palpation, although the Veteran stated it does bother him when he needs to wear boots.  

A June 2006 VA examination report reflects complaints of bilateral heel pain.  He wears shoe inserts and performs foot and ankle exercises.  The examiner noted that he did not have flat feet.  He has pain on the right little toe metatarsal-phalangel joint (bunionette) none on left.  No wide shoes were needed.  There was no pain in the big toe areas.  With regard to both the left and right feet, he is able to stand more than 1 but less than 3 hours.  He is able to walk a quarter mile.  There is tenderness while standing and walking in the plantar heel.  There was no swelling, heat, redness, stiffness, fatigability, or weakness.  Pain occurs while standing and walking in the plantar heel.  There was no spasm, lack of endurance, or toe deformity.  There were calluses on plantar fifth and first.  There was no abnormal motion, crepitus, edema, effusion, fatigability of foot, instability, mass, muscle atrophy, painful motion, redness, or spasm.  There was tenderness on the right little toe MTP joint.  The severity was moderate.  There was no heat, weakness, incoordination, or other skin abnormalities.  His gait was normal, antalgic.  There was no evidence of abnormal weight-bearing.  There was normal circulation.  There was no deformity or structural abnormality of foot.  There was no evidence of malunion/nonunion of tarsal/metatarsal joints.  There was no hallux valgus.  On x-ray examination, there was degenerative arthritis in the midfoot.  The examiner diagnosed right foot little toe bunionette and bilateral plantar fasciitis chronic.  He has problems with lifting and carrying, decreased strength, and lower extremity pain.  

A September 2008 VA outpatient treatment record reflects painful bilateral taylor bunion and persistent right foot plantar fasciitis.  

On October 9, 2008, the Veteran underwent a Chevron osteotomy of right fifth metatarsal.

An October 2009 VA examination report reflects that the Veteran ambulated normally with tennis shoes without assistive devices.  The Veteran reported that he had plantar fasciitis as early as basic training.  He was given inserts, several shots, profiles during service.  He underwent the right bunionectomy to help with balance.  With regard to the left foot, there was no swelling, heat, redness, stiffness, fatigability, weakness, and lack of endurance.  He experiences pain while standing and walking in plantar fasciitis and bunion.  With regard to the right foot, there was no heat or fatigability.  He experiences pain while standing, walking and at rest; swelling; redness while walking; stiffness while walking; weakness while standing; and, lack of endurance while standing and walking.  He experienced worse pain prior to surgery.  He experiences swelling intermittent with activity.  He has flare-ups weekly 1 to 2 days.  Precipitating factors are yard work and exercise.  Effects of flare-ups on limitation of motion or other functional impairment are it limits his weight-bearing activity.  He is able to stand more than 1 but less than 3 hours.  He is able to walk 1 to 3 miles.  He wears orthotic inserts, but they have poor effect.  On examination of the left foot, there was no evidence of painful motion, swelling, instability, weakness, or abnormal weight bearing.  There was evidence of tenderness of the plantar fascia and over the fifth metatarsal.  Other significant physical findings were mildly tender and prominent fifth MTP joint.  On examination of the right foot, there was no evidence of swelling, instability, or abnormal weight bearing.  There was evidence of painful motion, tenderness and weakness.  There was objective evidence of tenderness of the plantar fascia and over the fifth metatarsal.  His gait was normal but as his shoes were new the examiner was unable to assess wear and tear on shoes.  An x-ray examination of the right foot revealed healed osteotomy of fifth metatarsal right foot, and the left foot was within normal limits.  The examiner diagnosed bilateral plantar fasciitis and bunion right foot status post bunionectomy, chevron type osteotomy right metatarsal with residual scar.  

In January 2010 correspondence from Brian Elkins, M.D., FAAFP, it was indicated that the Veteran was examined on December 17, 2009, and that he has bilateral foot pain of several years' duration, worse with prolonged walking or standing, and which has not responded to a surgical procedure for a bunion on the foot.  The Veteran complained of burning pain along the medial aspect of the foot which radiates into the toes.  Examination suggested the possibility of a peripheral nerve entrapment syndrome, i.e. tarsal tunnel syndrome.  Dr. Elkins recommended further investigation to include a nerve conduction study.  

A July 2010 VA examination report reflects present complaints of forefoot pain walking and at rest.  He is unable to tiptoe walk on right side.  He has pain forefoot on pressure and tends to walk on the inside foot with early big toe IP joint hard callus.  He was told by a family doctor that he had some signs of tarsal tunnel syndrome.  A podiatrist exam indicated to the Veteran that tarsal signs were not present.  The pain level in his right foot is 7.  He can drive 1 hour, lift 30 pounds and walk a few yards.  He needs a cane for support due to foot pain and weakness.  His course has gotten progressively worse.  Rest and elevation provide partial relief of symptoms.  

With regard to the left foot, there were no complaints of swelling, heat, or redness.  There were complaints of pain while standing, walking and at rest; stiffness while standing and walking; fatigability while standing and walking; weakness while standing and walking; and, lack of endurance while standing and walking.  The location of the pain is the heel, the location of the stiffness, fatigability, weakness, and endurance is the foot.  With regard to the right foot, there were no complaints of swelling, heat, and redness.  There were complaints of pain while standing and walking; stiffness while standing and walking; fatigability while standing and walking; weakness while standing and walking; and, lack of endurance while standing and walking.  The location of the pain is the heel forefoot and little toe.  The location of the stiffness, fatigability, weakness, and endurance is the foot.  There are no flare-ups of joint disease.  He is able to stand more than 1 but less than 3 hours.  He is unable to walk more than a few yards.  He uses a cane for weak painful feet.  

On examination of the left foot, there was no evidence of swelling, instability, or abnormal weightbearing.  There was evidence of painful motion, tenderness, and weakness.  The pain was in the foot, the tenderness was in the foot heel, and the weakness was in the foot.  There was no skin or vascular foot abnormality; no evidence of malunion or nonunion of the tarsal or metatarsal bones; no muscle atrophy of the foot; and, no foot deformity.  There was no pain on metatarsal compression; mild tenderness plantar heel; and, swollen ankle with prominent fibula and tarsal lateral area, moderately tender.  

On examination of the right foot, there was no evidence of swelling, instability, or abnormal weightbearing.  There was evidence of painful motion, tenderness, and weakness.  There was evidence of painful motion in the forefoot; objective evidence of tenderness in the forefoot; and, objective evidence of weakness in the foot.  There was no skin or vascular foot abnormality; no evidence of malunion or nonunion of the tarsal or metatarsal bones; no muscle atrophy of the foot; and, no foot deformity.  There was a 3 centimeter scar at fifth MTP area with no signs of bunionette recurrence.  There was moderate pain on metatarsal compression and at the 4-5th space.  He had no toe numbness.  There was longitudinal arch tender with intact tendons laterally and pain mid foot with slight tenderness.  His gait was antalgic.  

An x-ray of the right foot revealed fifth end metatarsal osteotomy, lateral view with osteophyte dorsal navicular talar joint.  An x-ray of the left foot was normal.  The examiner diagnosed bilateral plantar fasciitis moderate, and right foot metatarsalgia post op status fifth bunionectomy and osteotomy moderate severe.  The examiner commented that the Veteran has moderate painful right forefoot with metatarsalgia with foot weakness and no tinels at longitudinal arch area where tarsal tunnel manifests.  There was no tarsal tunnel syndrome due to plantar fasciitis or right foot bunion.  

Bilateral plantar fasciitis

The Veteran's bilateral plantar fasciitis is rated noncompensably disabling prior to October 10, 2009, and 10 percent disabling from October 10, 2009 per 38 C.F.R. § 4.71a, Diagnostic Code 5276.  Plantar Fasciitis is not specifically listed in the rating schedule and, therefore, it is rated by analogy.  When an unlisted condition is encountered it is permissible to rate it under a closely related disease or injury in which not only the functions affected, but also the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.

Under Diagnostic Code 5276, a noncompensable disability rating is assigned where there is evidence of mild symptoms relieved by built-up shoe or arch support.  A 10 percent disability rating is assigned, regardless of whether the condition is unilateral or bilateral, where there is evidence of moderate symptoms with the weight-bearing line over or medial to the great toe, inward bowing of the tendon Achilles, pain on manipulation and use of the feet.  A 20 percent disability rating for unilateral pes planus or a 30 percent disability rating for bilateral pes planus is assigned where there is a severe condition with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indications of swelling on use, characteristic callosities.  A 30 percent disability rating for unilateral pes planus or a 50 percent disability rating for bilateral pes planus requires a pronounced condition manifested by marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement, severe spasm of the tendon Achilles on manipulation, not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, Diagnostic Code 5276.

Diagnostic Code 5284 provides the rating criteria for rating foot injuries.  A moderate foot injury warrants a 10 percent disability evaluation.  A moderately severe foot injury warrants a 20 percent disability evaluation and a severe foot injury is assigned a 30 percent disability evaluation.  A 40 percent disability evaluation will be assigned for actual loss of use of the foot.  38 C.F.R. § 4.71a, Diagnostic Code 5284.

Words such as "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6.  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.  

As detailed hereinabove, the June 2004 VA examination report reflects a diagnosis of plantar fasciitis; however, no objective manifestations are reflected.  Thus, there is no basis for assigning a compensable rating from September 1, 2004.  

On examination on June 8, 2006, there was tenderness while standing and walking in the plantar heel, and complaints of pain.  The examiner diagnosed degenerative arthritis in the midfoot verified by x-ray examination, and plantar fasciitis.  Diagnostic Code 5003, for degenerative arthritis provides that degenerative arthritis, established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (DC 5200, etc.).  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 5003.  In light of the findings of degenerative arthritis affecting the mid-foot of the right and left feet, the Board finds that separate 10 percent disability ratings are warranted to compensate him for his degenerative arthritis and foot symptomatology from June 8, 2006.  These separate 10 percent disability ratings effectively replace the single 10 percent disability rating in effect from October 10, 2009.  Such separate ratings compensate the Veteran for his tenderness, weakness, and pain in the feet reflected in the June 2006, October 2009, and July 2010 VA examination reports.  

The evaluation of the same "disability:" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a Veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).  Thus, the separate 10 percent ratings fully contemplate his symptomatology related to his plantar fasciitis and arthritis.  

There is no basis for assigning disability ratings in excess of 10 percent from June 8, 2006, pertaining to the criteria relating to the foot, as the medical evidence does not reflect a moderately severe disability, nor does the medical evidence reflect objective evidence of marked deformity, pain on manipulation and use accentuated, nor indication of swelling on use or characteristic callosities.  The probative and competent medical evidence of record does not show that the Veteran has a bilateral foot disability to the extent required to meet the criteria for the assignment of the next higher disability ratings.  The Veteran does not have marked deformity or other symptoms of severe disability.

The Board also considered whether the Veteran's disability would warrant higher disability ratings under other diagnostic codes pertaining to the foot but, finds that the criteria pertaining to bilateral weak foot, claw feet (pes cavus), metatarsalgia, hallux rigidus, hammer toe, malunion or nonunion of the tarsal or metatarsal bones, or other foot injuries under Diagnostic Codes 5277, 5278, 5279, 5281, 5282, 5283, 5284, respectively are not applicable.  In consideration of the impact of functional loss per 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, the Board finds that the separate 10 percent ratings from June 8, 2006 adequately compensable him for any pain and functional loss.  For the period prior to June 8, 2006, there is no symptomatology to warrant a compensable rating for functional loss.  

The Veteran's right foot bunion has been separately rated and is discussed and considered below.  

Right foot bunion

The Veteran's right foot bunion is rated noncompensably disabling prior to October 9, 2008, and 10 percent disabling from October 9, 2008 per 38 C.F.R. § 4.71a, Diagnostic Code 5280.  The October 9, 2008 effective date corresponds to the date the Veteran underwent a Chevron osteotomy of right fifth metatarsal.

Under Diagnostic Code 5280, a 10 percent disabling rating is warranted for unilateral hallux valgus, if severe, equivalent to amputation of the great toe or if operated upon with resection of the metatarsal head.  38 C.F.R. § 4.71a, Diagnostic Code 5280.  The term hallux valgus refers to a bunion deformity.

For the period prior to October 9, 2008, while acknowledging the Veteran's complaints of pain and the objective finding of tenderness of the right little toe MTP joint on examination in June 2006, such findings do not support a compensable disability rating pursuant to Diagnostic Code 5280, as the Veteran's disability had not been characterized as severe, equivalent to amputation, and he had not undergone resection of the metatarsal head.  

For the period from October 9, 2008, the Board notes that a 10 percent disability rating is the highest rating assignable under the rating criteria for unilateral hallux valgus.  See 38 C.F.R. § 4.71a, Diagnostic Code 5280; see Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  Thus, there is no authority to award a disability rating in excess of 10 percent pursuant to this rating criteria.  

The Board has given consideration to whether the Veteran's hallux valgus can be assigned a higher rating pursuant to Diagnostic Code 5284, pertaining to foot injuries.  As discussed hereinabove, service connection is in effect for bilateral plantar fasciitis, which contemplates a rating pursuant to this rating criteria.  Moreover, based on the fact that the Veteran's hallux valgus only encompasses the little toe area of the right foot, the Board does not find that the objective medical evidence can support a higher rating for a moderately severe foot disability.  

The Board has specifically considered the guidance of DeLuca; however, the analysis in DeLuca does not assist the Veteran, as he is receiving the maximum disability evaluation for hallux valgus from October 9, 2008.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (remand improper for the Board to consider functional loss due to pain because appellant was in receipt of maximum evaluation for limitation of function of the wrist).  For the period prior to October 9, 2008, the Board finds that the noncompensable disability rating is appropriate from September 1, 2004 in light of the fact that he essentially had no symptomatology on examination in June 2004.  However, the Board acknowledges the findings of the June 8, 2006 VA examiner which noted pain on the right little toe metatarsal-phalangel joint (bunionette), and tenderness on the right little toe MTP joint of moderate severity.  The examiner commented that he has problems with lifting and carrying, decreased strength and lower extremity pain.  While such comments also pertain to his bilateral plantar fasciitis, which is separately rated, to compensate the Veteran for the pain and tenderness in the right little toe, the Board finds that a 10 percent disability rating is warranted for functional loss from June 6, 2006.  

The Board has also considered alternative diagnostic codes that potentially relate to impairment of the feet.  The Board finds that a compensable rating is not warranted prior to June 6, 2006, and a rating in excess of 10 percent is not warranted under any alternative provision for the period from June 6, 2006.  


ORDER

For the period prior to June 8, 2006, a compensable disability rating for bilateral plantar fasciitis is denied.  

For the period from June 8, 2006, a 10 percent disability rating (but no higher) for right foot plantar fasciitis and degenerative arthritis is granted, subject to the regulations governing the award of monetary benefits.

For the period from June 8, 2006, a 10 percent disability rating (but no higher) for left foot plantar fasciitis and degenerative arthritis is granted, subject to the regulations governing the award of monetary benefits.

For the period prior to June 8, 2006, a compensable disability rating for right foot bunion is denied.

For the period from June 8, 2006, a 10 percent disability rating (but no higher) for right foot bunion is granted, subject to the regulations governing the award of monetary benefits.


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


